Case 20-67423-jwc   Doc 5   Filed 06/22/20 Entered 06/22/20 12:01:37   Desc Main
                            Document      Page 1 of 11
Case 20-67423-jwc   Doc 5   Filed 06/22/20 Entered 06/22/20 12:01:37   Desc Main
                            Document      Page 2 of 11
Case 20-67423-jwc   Doc 5   Filed 06/22/20 Entered 06/22/20 12:01:37   Desc Main
                            Document      Page 3 of 11
Case 20-67423-jwc   Doc 5   Filed 06/22/20 Entered 06/22/20 12:01:37   Desc Main
                            Document      Page 4 of 11
Case 20-67423-jwc   Doc 5   Filed 06/22/20 Entered 06/22/20 12:01:37   Desc Main
                            Document      Page 5 of 11
Case 20-67423-jwc   Doc 5   Filed 06/22/20 Entered 06/22/20 12:01:37   Desc Main
                            Document      Page 6 of 11
Case 20-67423-jwc   Doc 5   Filed 06/22/20 Entered 06/22/20 12:01:37   Desc Main
                            Document      Page 7 of 11
Case 20-67423-jwc   Doc 5   Filed 06/22/20 Entered 06/22/20 12:01:37   Desc Main
                            Document      Page 8 of 11
Case 20-67423-jwc   Doc 5   Filed 06/22/20 Entered 06/22/20 12:01:37   Desc Main
                            Document      Page 9 of 11
Case 20-67423-jwc   Doc 5   Filed 06/22/20 Entered 06/22/20 12:01:37   Desc Main
                            Document     Page 10 of 11
Case 20-67423-jwc   Doc 5   Filed 06/22/20 Entered 06/22/20 12:01:37   Desc Main
                            Document     Page 11 of 11
